
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.16

[REALITY NETWORKS LETTERHEAD]


September 28, 2001

VIA FACSIMILE—(604) 535-7320

Dr. David Gane
Dicom Imaging Systems, Inc.
15047 Marine Drive
White Rock, B.C.
Canada V4B 1C5

Re: Letter of Intent

Dear David:

    Reality Networks, Inc. a Delaware corporation ("Seller"), is pleased to
present this Letter of Intent pursuant to which Seller will execute a
share-for-share exchange agreement with Dicom Imaging Systems, Inc., a Nevada
corporation ("Buyer"; the "Transaction") whereby, among other things, all of
Seller's capital stock and other securities convertible or otherwise
exchangeable into Seller's capital stock will be exchanged for certain shares of
Buyer's common stock. Seller and Buyer may be referred to herein individually as
the "Company," and collectively as the "Companies."

    This letter reflects in general our current understanding and of course,
except as expressly set forth herein, is not intended to be a binding agreement
between us. There shall be no obligations whatsoever based on such things as
parol evidence, extended negotiations, "handshakes," oral understandings, or
courses of conduct (including reliance and changes of position). The purpose of
this letter is to set forth those points upon which we have agreed in principle
and to confirm our joint intentions with respect to the Transaction.

    In connection with the consummation of the Transaction contemplated by this
Letter of Intent, Buyer and Seller shall perform a share-for-share exchange,
principally described as follows:

1.The Share Exchange.

1.1Prior to the closing date of the Transaction, Buyer will effect a reverse
stock split so that all issued and outstanding common stock of Buyer equals
1,000,000 shares of Common Stock. On the closing date of the Transaction (the
"Closing Date"), Buyer shall issue to the shareholders of Seller (the "Seller's
Shareholders") an aggregate of approximately 9,000,000 million shares of the
common stock of Buyer (the "Shares"). Notwithstanding the foregoing, if
immediately following the closing of the Transaction (the "Closing") the
aggregate percentage ownership of outstanding shares of Common Stock of Buyer
owned by the Seller's Shareholders is less than 90% (which amount represents the
target percentage ownership of Buyer by the Seller's Shareholders immediately
following the Closing), then Buyer will issue to the Seller's Shareholders that
additional number of shares of Common Stock of Buyer to increase the percentage
ownership of the Seller's Shareholders to 90%. The shares of Common Stock of
Buyer to be issued to the Seller's Shareholders pursuant to this paragraph 1.1
shall be distributed to each of Seller's Shareholder on a pro rata basis
according to that Seller's Shareholder's percentage ownership of shares of
common stock of Buyer.

1.2In the event the closing price of Buyer's Common Stock on the
Over-the-Counter Electronic Bulletin Board equals or exceeds $0.50 per share at
any time on or prior to the closing, then Buyer may terminate this Transaction
without liability to Seller or any of its officers, directors,

4

--------------------------------------------------------------------------------

shareholders, agents, or any other party associated with the preparation,
negotiation and contemplated closing of the Transaction.

2.Conditions to Closing of Transaction.

    Buyer and Seller understand and agree that consummation of the
above-described Transaction is subject to the following:

2.1The approval of the transaction by the Board of Directors and Shareholders of
Buyer and Seller.

2.2The ownership by Buyer at closing of the assets of Seller, which shall be
free and clear of any and all liens and/or encumbrances, except as otherwise
agreed to between Buyer and Seller.

2.3The preparation, negotiation, execution and delivery of a Share Exchange
Agreement satisfactory to Buyer and Seller, which shall contain all
representations, conditions, covenants and agreements customary for a
transaction of this nature described herein and shall provide for obtaining all
requisite corporate and other consents and approvals.

2.4The satisfactory completion of a review and investigation by Buyer and
Seller, their counsel and agents, of the business, assets, financial condition
and prospects of Buyer and Seller.

2.5The form of the transaction and the documentation and agreements entered into
in connection with the transaction contemplated herein being in form and
substance satisfactory to Buyer and Seller (the "Definitive Agreements").


3.Deadlines.

    If the Definitive Agreements have not been executed and delivered by
5:00 p.m. Pacific Standard time on October 10, 2001, despite the parties good
faith negotiation towards that end ("Drop Dead Negotiation Date"), then the
obligation of the parties to go forward with negotiations shall terminate unless
extended in writing by mutual agreement. In addition, the Definitive Agreements
will provide that, unless extended in writing by mutual agreement, they shall
terminate and be of no further force or effect if the Transaction is not
consummated by 5:00 p.m. Pacific Standard time on October 10, 2001 ("Drop Dead
Consummation Date").

4.Maintenance of Status Quo.

    Seller agrees, for a period ending with the Drop Dead Negotiation Date (or
if Definitive Agreements are executed, ending with the Drop Dead Consummation
Date) that, unless otherwise consented to in writing by Buyer, it shall:

4.1Carry on its business in substantially the same manner as heretofore and not
introduce any material new method of management, operation or accounting.

4.2Maintain its properties, facilities and equipment and other assets in as good
working order and condition as at present, ordinary wear and tear excepted.

4.3Perform all its material obligations under debt and lease instruments and
other agreements relating to or affecting its assets, properties, equipment and
rights.

4.4Maintain present debt and lease instruments and not enter into new or amended
debt or lease instruments, except in the ordinary course of business, but
subject further to the limitations contained in section 6.4 hereof.

4.5Keep in full force and effect present insurance policies or other comparable
insurance coverage.

5

--------------------------------------------------------------------------------

4.6Use its best efforts to maintain and preserve its business organization
intact, retain its present employees and maintain its ongoing relationship with
suppliers, customers and others having business relations with it.

4.7Not effect any change in the capital structure of the organization,
including, but not limited to, the issuance of any option, warrant, call,
conversion right or commitment of any kind with respect to its capital stock or
the purchase or other reacquisition of any outstanding shares of treasury stock
with the exception of converting certain outstanding senior convertible note
instruments into equity.

4.8Maintain present salaries and commission levels for all officers, directors,
employees and agents, except that Buyer may conduct its customary reviews of its
employees' work performance, in which case Seller may not increase its
employees' salaries more than 12% per annum

4.9Prohibit expenditures outside the normal course of business.

4.10Maintain compliance with all permits, laws, rules and regulations, consent
orders, etc.

4.11Not declare any dividends nor pay out bonuses other than normal merit
bonuses to employees, fees, extraordinary commissions or any other unusual
distributions to the stockholders, directors, management or other personnel.


5.No Shop.

    Seller agrees, for a period ending with the Drop Dead Negotiation Date (or
if Definitive Agreements are executed ending with the Drop Dead Consummation
Date) that, unless required under the Definitive Agreements or otherwise
consented to in writing by Buyer, it shall not:

5.1Issue any equity securities to any party other than the other company, except
pursuant to an existing employee benefit plan or upon exercise of warrants or
options outstanding on the date hereof or conversion of convertible securities
outstanding on the date hereof.

5.2Merge with or into any other entity other than Buyer.

5.3Sell any material assets or a substantial amount of its assets to any person
or entity other than Buyer.

5.4Incur any indebtedness in excess of US $3,000, notwithstanding indebtedness
incurred in Seller's ordinary course of business, to any person or entity other
than Buyer, without written approval by Buyer.

5.5Submit any proposal to its shareholders which, if approved, would result in a
sale or agreement to sell any equity interest in it in excess of 1% to any
person or entity other than Buyer other than in the ordinary course of business
or pursuant to agreements existing on the date hereof without written approval
by Buyer.

5.6Submit for consideration by its Board of Directors any proposal involving, or
enter into negotiations with, any party other than Buyer with respect to any
transaction in 6.1 through 6.5 above.


6.Confidentiality.

    Buyer and Seller will hold and cause its respective employees, agents and
advisors to hold in confidence all documents and information concerning the
other company, as the case may be, which have been or will be furnished in
connection with the Transaction contemplated hereby. Whether or not the
Transaction is consummated, such confidential treatment will be maintained for a
period of not less than three (3) years from the Effective Date, except to the
extent such information (a) was

6

--------------------------------------------------------------------------------

previously known to the receiving party prior to disclosure by the disclosing
party, (b) is in the public domain through no fault of the receiving party,
(c) is lawfully acquired by the receiving party from a third party under no
obligation of confidence to the disclosing party, or (d) is required by law to
be disclosed. Such documents and information will not be used for either the
benefit of the receiving party or the detriment of the disclosing party
otherwise in any manner, and all documents, materials and other written
information provided by the disclosing party to the receiving party, including
all copies and extracts thereof, will be returned to the disclosing party
promptly upon written request.

7.Publicity/Regulatory Reports.

    All regulatory reports, permit applications and filings, and all press
releases, announcements or other publicity pertaining the Transaction will be in
mutually agreeable form, subject to any applicable regulatory requirements.

8.Governing Law.

    This Letter of Intent shall be governed by and construed in accordance with
the laws of the State of Washington, without giving effect to any requirements
thereof which might otherwise cause the application of the law of another
jurisdiction.

9.No Binding Obligation.

    Except as otherwise provided herein, this Letter of Intent is intended to
serve only as a mutual expression of the intentions of the parties, and the
parties shall not be legally obligated with respect to the contemplated
Transaction unless and until formal Definitive Agreements in mutually
satisfactory form are agreed upon, approved by the respective Board of Directors
(and, if necessary, shareholders) of the Companies, and executed and delivered
by the Companies, whereupon the provisions of the Definitive Agreements will
supercede this Letter of Intent.

10.Counterparts.

    This Letter of Intent may be signed in two or more counterparts, each of
which shall constitute an original, and all of which together shall constitute
one and the same agreement.

11.Nature of Obligations.

    This letter constitutes an expression of our understandings relating to the
Transaction and does not contain all matters upon which agreement must be
reached. A Transaction will result only from the execution of definitive
agreements, subject to the terms and conditions expressed therein. This letter
is not intended to be legally binding upon the parties hereto except to the
extent of the provisions of paragraph 6 hereof is meant to be a binding
obligation.

7

--------------------------------------------------------------------------------

    Please indicate your acceptance of this Letter of Intent by signing the
signature page of this letter and returning it to us at our office by hand,
courier service or facsimile prior to 5:00 p.m. Pacific Standard time on
October 5, 2001. This offer will expire if not accepted by you before then. If
you accept this offer, we will distribute fully executed original counterparts
of this letter to each accepting party.

    Sincerely,
 
 
REALITY NETWORKS, INC.                 /s/ BRENT HAINES   

--------------------------------------------------------------------------------

Name: Brent Haines
Title: Chief Executive Officer

    Accepted and agreed this 2nd day of October, 2001.

DICOM IMAGING SYSTEMS, INC                 /s/ DR. DAVID GANE   

--------------------------------------------------------------------------------

Dr. David Gane, President and CEO    

8

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.16 [REALITY NETWORKS LETTERHEAD]
